Appeal by defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 7, 1982, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. The findings of fact have been considered and determined to be established.
While the evidence adduced at trial supports the jury’s verdict, we are compelled to reverse the judgment of conviction because of our concern that the defendant was deprived of a fair trial. Although not objected to, the trial court’s charge on the presumption of innocence did not adequately convey to the jury the import and significance of this fundamental safeguard (1 CJI [NY] 6.10 at 246). Moreover, the trial court failed to charge the jury that every element of the crimes with which the defendant had been charged were required to be established beyond a reasonable doubt (CPL 70.20; People v Newman, 46 NY2d 126; People v Coleman, 70 AD2d 600). Finally, a dialogue continuing throughout the trial evidenced great hostility between the Trial Judge and defense counsel which may well have influenced the jury in its deliberations to defendant’s detriment.
*389Under the circumstances, a new trial is in order. Lazer, J. P., Gibbons, Brown and O’Connor, JJ., concur.